Citation Nr: 1500329	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Flagler Hospital on February 16, 2012.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel










INTRODUCTION

According to the Veterans Health Administration, the Veteran had active military service from September 1969 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 decision by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System.


FINDINGS OF FACT

1.  On February 16, 2012, the Veteran received treatment for a cough at Flagler Hospital.

2.  Although the Veteran enrolled in the VA health care system in December 2011, he had not received VA medical services during the 24-month period preceding his February 2012 treatment at Flagler Hospital. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses incurred at Flagler Hospital on February 16, 2012, are not met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1001, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was enrolled in the VA health care system in December 2011.  According to his April 2012 notice of disagreement, he reported for VA treatment for a persistent cough on February 16, 2012.  He was told that he had not yet been assigned a primary care physician, and that he should go to Flagler Hospital, a private treatment facility.  

The Veteran was treated at Flagler Hospital later that day for a persistent cough, diagnosed as acute bronchitis.  He contends that he should be reimbursed or payment should be provided for this instance of treatment because VA personnel told him to go to Flagler Hospital.  

Under the law, VA shall provide payment or reimbursement for the reasonable value of emergency treatment furnished to a veteran for non-service-connected conditions in a non-VA facility.  38 U.S.C.A. § 1725 (West 2014).  Such payment or reimbursement may be made if: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002 (2014). 

38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability or a condition aggravating a service-connected disability, are totally and permanently disabled due to service-connected disability, or for a condition requiring care for purposes of participation in a VA rehabilitation program under Chapter 31.  See 38 C.F.R. § 17.120(a).  The Veteran is not service connected for any disability; thus, he is not eligible for reimbursement under 38 U.S.C. 1728.  

The salient question for this instance of treatment is whether, at the time the treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under the authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  See 38 C.F.R. § 17.1002(e).  If these requirements are not met, the claim must be denied. 

It is not disputed that the Veteran was enrolled in the VA health care system on the date of his treatment at Flagler Hospital.  However, a veteran who is enrolled in the VA health care system, but who has not yet received VA treatment, is not eligible for reimbursement or payment of emergency medical services under 38 U.S.C.A. § 1725.  Fritz v. Nicholson, 20 Vet. App. 507, 511 (2006).  Thus, reimbursement or payment of emergency medical services received at Flagler Hospital on February 16, 2012, is not warranted.  

The Board acknowledges the Veteran's contention that he would not have gone to Flagler Hospital if he had not been told to go there by a VA staff member.  However, the Board is bound by the applicable statutes and regulations.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.5, 20.101 (2014).  The Board has no discretion and is specifically prohibited from awarding benefits that are not authorized by law.  See 38 U.S.C.A. § 7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 U.S. 414, 424 (1990)).  The claim must be denied.



ORDER

Entitlement to payment or reimbursement for medical expenses incurred on February 16, 2012, at Flagler Hospital is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


